Exhibit 10.38


AMENDMENT NO. 6 TO THE CREDIT AGREEMENT
THIS AMENDMENT NO. 6 TO THE CREDIT AGREEMENT, dated as of November 14, 2018
(this “Amendment”), is entered into by and among SUNRUN INC., a Delaware
corporation (“Sunrun”), AEE SOLAR, INC., a California corporation (“AEE Solar”),
SUNRUN SOUTH LLC, a Delaware limited liability company (“Sunrun South”), and
SUNRUN INSTALLATION SERVICES INC., a Delaware corporation (“Sunrun Installation
Services” and, together with Sunrun, AEE Solar and Sunrun South, each, a
“Borrower” and, collectively, the “Borrowers”), CLEAN ENERGY EXPERTS, LLC, a
California limited liability company (“CEE” and, together with the Borrowers,
each, a “Loan Party” and, collectively, the “Loan Parties”), and each of the
Persons identified as a “Lender” on the signature pages hereto (each, a
“Lender”) and acknowledged by CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as the
Administrative Agent (the “Administrative Agent”).
RECITALS
WHEREAS, the Borrowers entered into the Credit Agreement, dated as of April 1,
2015 (as amended from time to time, the “Credit Agreement”), by and among the
Borrowers, CEE, as a Guarantor, the Administrative Agent, the Lenders party
thereto, Silicon Valley Bank, as the Collateral Agent, and Credit Suisse
Securities (USA) LLC, as the Lead Arranger and Book Runner;
WHEREAS, pursuant to Section 11.01 of the Credit Agreement, no amendment to the
Credit Agreement is effective unless executed by the Borrowers or the applicable
Loan Party, as the case may be, and at least two (2) Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders and acknowledged by the Administrative Agent;
WHEREAS, this Amendment is not otherwise prohibited by Section 11.01 of the
Credit Agreement;
WHEREAS, the Lenders party to this Amendment have Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders under
the Credit Agreement;
WHEREAS, the Borrowers and the Lenders party hereto desire to amend the Credit
Agreement on the terms set forth herein; and
WHEREAS, the Administrative Agent, by execution of this Amendment is providing
its acknowledgement required under Section 11.01 of the Credit Agreement;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto, intending
to be legally bound, agree as follows:




CPAM: 33259190.6

--------------------------------------------------------------------------------




ARTICLE 1
DEFINITIONS
1.01    Definitions. Capitalized terms not otherwise defined herein shall have
the meanings set forth in the Credit Agreement.
1.02    Rules of Interpretation. The rules of interpretation set forth in
Section 1.02 of the Credit Agreement shall apply to this Amendment. Solely for
purposes of convenience, an amendment to an existing provision of the Credit
Agreement is shown in this Amendment with the text that is deleted from the
provision (indicated textually in the same manner as the following example:
deleted text) and the text that is added to the provision (indicated textually
in the same manner as the following example: double-underlined text).
ARTICLE 2
AMENDMENTS
2.01    Amendments to Definitions.
(a)     The definition of “Backlever Financing” set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following text:
“Backlever Financing” means Indebtedness for borrowed money incurred by an
Excluded Subsidiary where (i) such Indebtedness is made pursuant to an accounts
receivable financing, a factoring facility or other similar financing; (ii) such
Indebtedness is incurred only with respect to Projects that have been Tranched
or have been contributed or sold to such Excluded Subsidiary; (iii) any of the
Loan Parties does not guaranty the payment of debt service for such
Indebtedness; and (iv) the Person providing the financing for such Indebtedness
maintains no interest in, right or title to any Available Take-Out (other than a
Backlever Financing).
(b)     The definitions of “Beneficial Ownership Certification” and “Beneficial
Ownership Regulation” are hereby inserted into Section 1.01 of the Credit
Agreement in the appropriate alphabetical order:
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
(c)     The definition of “Disposition” or “Dispose” set forth in Section 1.01
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following text:
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction) of any property (or
the granting of any option or other right to do any of the foregoing), including
any sale, assignment, transfer or other disposal, with or without recourse, of
any notes or accounts receivable or any rights


2

--------------------------------------------------------------------------------




and claims associated therewith. For the avoidance of doubt, an Investment
permitted under Section 7.03 shall not constitute a Disposition.
(d)     The definition of “Excluded Subsidairies” set forth in Section 1.01 of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following text:
“Excluded Subsidiaries” means (i) those direct or indirect subsidiaries of
Sunrun (a) in which Sunrun owns Equity Interests of less than fifty-one percent
(51%), (b) that own, lease or finance (or any Subsidiary that is formed for such
purpose) no assets other than specific Projects and related assets that are
financed as a pool in a manner that is non-recourse to any of the Loan Parties
(other than with respect to Guarantees of certain limited obligations of the
Excluded Subsidiaries to which such Excluded Subsidiaries are party and which
are not in respect of Indebtedness for borrowed money),pursuant to a guarantee
permitted pursuant to Section 7.02(i)) or (c) whose sole assets consist (x) of
Equity Interests in Excluded Subsidiaries of the type described in the foregoing
clause (b) or (y) direct or indirect interests in any other Excluded
Subsidiaries of the type described in subclause (x) of this clause (c), or (d)
created for or encumbered by SREC Transactions, and in the case of those
subsidiaries described in clause (b), where either (A) committed financing or
equity contribution proceeds are included in the calculation of Available
Take-Out or (B)only to the extent of any remaining Tax Equity Commitments have
been fully deployed and which Tax Equityor Backlever Financing Commitments are
no longer included in the calculation of Available Take-Out, or (ii) any
existing or future acquired or formed Immaterial Subsidiary.
(e)     The definition of “Project Back-Log” set forth in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following text:
“Project Back-Log” means, as of a given date of determination, all originated
Projects (excluding cash sale Projects) that have achieved Sunrun Sign-off as of
such date of determination, as set forth in the Back-Log Spreadsheet; provided
that Projects shall be removed from the Project Back-Log once Tax Equity
Commitments have been drawn for that Project and the Project is sold to a Tax
Equity Partnership or has otherwise been sold or contributed to an Excluded
Subsidiary.
2.02    Amendment to Section 6.02(l). Section 6.02(l) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:
(l)    Additional Information. Subject to Section 6.10(b), promptly, (i) such
additional information regarding the business, financial, legal or corporate
affairs of any Borrower or any Subsidiary thereof, or compliance with the terms
of the Loan Documents, as the Administrative Agent, the Collateral Agent or any
Lender may from time to time reasonably request; or (ii) information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act or other applicable anti-money laundering laws.


3

--------------------------------------------------------------------------------






2.03    Amendment to Section 6.03. Section 6.03 of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:
(a)    Promptly, but in any event within three (3) Business Days of obtaining
knowledge thereof, notify the Administrative Agent and each Lender of the
occurrence of any Default; and
(b)    Promptly, but in any event within four (4) Business Days of obtaining
knowledge thereof, notify the Administrative Agent and each Lender of:
(i)    any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect; and
(ii)    any time that a Loan Party or any Subsidiary has given to, or received
from, a counterparty to a Tax Equity Commitment or Backlever Financing formal
written notice under the documents governing the applicable Tax Equity
Commitments or Backlever Financing stating that a default or event of default
has occurred and is continuing thereunder, or has knowledge of the occurrence
and continuation of such default or event of default but has not given such
formal written notice; provided that such counterparty would have the right to
cease funding, and has not waived such right to cease funding, if such default
or event of default remains uncured.; and
(c)    Promptly, but in any event within two (2) Business Days of the occurrence
thereof, notify the Administrative Agent and each Lender of any change in the
information provided in the Beneficial Ownership Certificate that would result
in a change to the list of beneficial owners identified in parts (c) or (d) of
such certification.
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the applicable Borrower setting forth details of the
occurrence referred to therein and to the extent applicable, stating what action
such Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
2.04    Amendment to Section 7.01(i). Section 7.01(i) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:
(i)    Liens securing Indebtedness permitted under (x) Section 7.02(c);(i),
provided that (i) such Liens do not at any time encumber any property, assets or
revenues other than the property, assets or revenues financed by such
Indebtedness and (ii) the Indebtedness secured thereby does not exceed the cost
or fair market value at the time of the acquisition, whichever is lower, of the
property being acquired on the date of acquisition and (y) under Section
7.02(c)(ii), provided that such Liens do not at any time encumber any property
other than property, assets or revenues that are the subject of the applicable
repo transaction;
2.05    Amendment to Section 7.02(c). Section 7.02(c) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:


4

--------------------------------------------------------------------------------




(c)    Indebtedness (i) in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(i) or (ii) in respect of any repo
transaction with respect to Indebtedness of an Excluded Subsidiary; provided,
however, that the aggregate principal amount of all Indebtedness of the Loan
Parties incurred in reliance on this clause (c) and clause (p) below at any time
outstanding shall not exceed $40,000,000;
2.06    Amendment to Section 7.02(i). Section 7.02(i) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:
(i)    any Borrower’s limited guarantees, indemnification obligations and
obligations to make capital contributions to or repurchase assets of the
Excluded Subsidiaries (including Equity Interests of Excluded Subsidiaries) as
required under the documents evidencing the Tax Equity Commitments, Backlever
Financing, SREC Transactions, or System Refinancing, as the case may be, so long
as (i) such limited guarantees, indemnification and capital contribution
obligations are not made in respect of obligations to repay debt for borrowed
money and, (ii) if any Borrower is required to make a payment or contribution in
connection with such obligations, after giving effect to such payment or
contribution on a Pro Forma Basis, (x) the Loan Parties shall be in compliance
with each of the financial covenants set forth in Section 7.11 and (y) no
Borrowing Base Deficiency shall exist.;
2.07    Amendment to Section 7.03(i). Section 7.03(i) of the Credit Agreement is
hereby deleted in its entirety and replaced with the following text:
(i)    Investments (x) in Excluded Subsidiaries or in Tax Equity Investors that
would meet the requirements of clause (b) of the “Excluded Subsidiaries”
definition if such Tax Equity Investors were deemed Excluded Subsidiaries
(including any subsidiaries of such Tax Equity Investors created in connection
with any tax equity transaction), in each case, in accordance with the
applicable Tax Equity Documentstax equity transaction, Backlever Financing or
System Refinancing, as the case may be, in the ordinary course of business, (y)
in Excluded Subsidiaries of PV Systems which are in operation as collateral to
secure accounts receivable financing in which the net proceeds (after deduction
of reasonable fees and expenses) are distributed to any Borrower or (z) in
Excluded Subsidiaries as permitted pursuant to any repurchase of assets
permitted by Section 7.02(i);
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to each of the Lenders and the
Administrative Agent, on the date hereof, that the following statements are true
and correct:
3.01    Existence. Such Loan Party is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization.
3.02    Power and Authority. Such Loan Party has the requisite power and
authority to execute and deliver this Amendment.


5

--------------------------------------------------------------------------------




3.03    Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary corporate or limited
liability company action on the part of such Loan Party. The applicable
resolutions of such Loan Party authorize the execution, delivery and performance
of this Amendment by such Loan Party and are in full force and effect without
modification or amendment.
3.04    Binding Obligation. This Amendment has been duly executed and delivered
by such Loan Party, and this Amendment and the Credit Agreement, as amended by
this Amendment, constitute the legally valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with the terms of this
Amendment and the Credit Agreement, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally and subject to general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
3.05    No Default or Event of Default. As of the date hereof, no event has
occurred and is continuing or would result from the consummation of the
amendments contemplated by this Amendment that would constitute a Default or an
Event of Default.
3.06    Representations and Warranties. The representations and warranties of
the Borrowers and each other Loan Party contained in the Credit Agreement or any
other Loan Document, are (i) with respect to representations and warranties that
contain a materiality qualification, true and correct in all respects, and (ii)
with respect to representations and warranties that do not contain a materiality
qualification, true and correct in all material respects, in each case, on and
as of the date hereof (or if such representations and warranties expressly
relate to an earlier date, as of such earlier date), and the representations and
warranties contained in Sections 5.05(a) and (b) of the Credit Agreement are
deemed to refer to the most recent statements furnished pursuant to Sections
6.01(a) and (b) of the Credit Agreement, respectively.
3.07    No Borrowing Base Deficiency or NYGB Borrowing Base Deficiency. No
Borrowing Base Deficiency or NYGB Borrowing Base Deficiency exists as of the
date hereof.
3.08    Material Adverse Effect. No Material Adverse Effect has occurred or is
continuing since the date of the last audited financial statements furnished
pursuant to Section 6.01(a) of the Credit Agreement.
3.09    Beneficial Ownership. The information included in the Beneficial
Ownership Certificate is true and correct in all respects.
ARTICLE 4
CONDITIONS PRECEDENT
4.01    Conditions Precedent to Effectiveness. The amendments contained in
Article 2 of this Amendment shall not be effective until the date (such date,
the “Amendment Effective Date”) that the following conditions precedent have
been satisfied or waived by the Required Lenders:
(a)     The Administrative Agent shall have received copies of this Amendment
executed by the Borrower and the applicable Lenders, and acknowledged by the
Administrative Agent.


6

--------------------------------------------------------------------------------




(b)     The Borrowers shall have paid all fees, costs and expenses of the
Administrative Agent and the Lenders incurred in connection with the execution
and delivery of this Amendment (including fees and out-of-pocket expenses of the
counsel and other advisors or consultants retained by the Administrative Agent).
(c)     The Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party dated the Amendment Effective Date, in
form and substance acceptable to the Administrative Agent, attaching and
certifying as true, correct and complete: (i) the Organization Documents of each
Loan Party (which, to the extent filed with a Governmental Authority, shall be
certified as of a recent date by such Governmental Authority), (ii) the
resolutions or other authorizations of the governing body of each Loan Party
certified as being in full force and effect on the Amendment Effective Date,
authorizing the execution, delivery and performance of this Amendment and any
instruments or agreements required hereunder, (iii) a certificate of good
standing, existence or its equivalent of each Loan Party certified as of a
recent date by the appropriate Governmental Authority and (iv) the incumbency
(including specimen signatures) of the Responsible Officers of each Loan Party.
(d)     The Administrative Agent shall have received an opinion or opinions of
counsel for the Loan Parties, dated the Amendment Effective Date and addressed
to the Administrative Agent and the Lenders, in form and substance acceptable to
the Administrative Agent.
(e)     The Administrative Agent shall have received at least three Business
Days prior to the Amendment Effective Date from any Borrower that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation a Beneficial
Ownership Certification in relation to such Borrower.
ARTICLE 5
GENERAL PROVISIONS
5.01    Notices. All notices and other communications given or made pursuant
hereto shall be made as provided in the Credit Agreement.
5.02    Severability. In case any one or more of the provisions contained in
this Amendment should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby, and the parties hereto shall enter into
good faith negotiations to replace the invalid, illegal or unenforceable
provision.
5.03    Headings. Section headings have been inserted in this Amendment as a
matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.
5.04    Governing Law. This Amendment shall be governed by and construed in
accordance with the law of the State of New York.


7

--------------------------------------------------------------------------------




5.05    Counterparts. This Amendment may be signed in any number of counterparts
and each counterpart shall represent a fully executed original as if signed by
all of the parties listed below.
5.06    Ratification. Except as amended hereby, the Credit Agreement and the
other Loan Documents remain in full force and effect.
5.07    Amended Terms. On and after the date hereof, all references to the
Credit Agreement in each of the Loan Documents shall hereafter mean the Credit
Agreement as amended by this Amendment. The execution, delivery and performance
of this Amendment shall not constitute a waiver of any provision of, or operate
as a waiver of any right, power or remedy of the Lenders, the Administrative
Agent, the Collateral Agent or the Arranger under, the Credit Agreement or any
other Loan Document. Nothing contained in this Amendment shall be construed as a
substitution or novation of the obligations of the Loan Parties outstanding
under the Credit Agreement or instruments securing the same, which obligations
shall remain in full force and effect, except to the extent that the terms
thereof are modified by this Amendment. Nothing expressed or implied in this
Amendment shall be construed as a release or other discharge of the Loan Parties
from any of their obligations or liabilities under the Credit Agreement or any
other Loan Document.
5.08    Loan Document. This Amendment shall constitute a Loan Document under the
terms of the Credit Agreement.
5.09    Costs and Expenses; Indemnification; Reimbursement. The parties hereto
agree that this Amendment is subject to the costs and expenses, indemnification,
reimbursement and related provisions set forth in Section 11.04 of the Credit
Agreement.
5.10    Submission to Jurisdiction; Waiver of Venue; Service of Process; Waiver
of Jury Trial. The submission to jurisdiction, waiver of venue, service of
process and waiver of jury trial provisions set forth in Sections 11.14(b), (c)
and (d) and 11.15 of the Credit Agreement, respectively, are hereby incorporated
by reference, mutatis mutandis.
5.11    Reaffirmation of Guarantees and Security Interests. Each Loan Party
hereby (a) affirms and confirms its guarantees, pledges, grants and other
undertakings under the Credit Agreement, the Security Agreement and the other
Loan Documents to which it is a party, and (b) agrees that all guarantees,
pledges, grants and other undertakings thereunder shall continue to be in full
force and effect and shall accrue to the benefit of the Secured Parties,
including the Lenders.
[SIGNATURE PAGES FOLLOW]






8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first set forth above.


BORROWERS:
SUNRUN INC.,
a Delaware corporation
 
By:         /s/ Robert Komin, Jr.      
 
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer
 
 
 
 
 
AEE SOLAR, INC.,
a California corporation
 
By:         /s/ Robert Komin, Jr.      
 
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer
 
 
 
 
 
SUNRUN SOUTH LLC,  
a Delaware limited liability company
 
By:         /s/ Robert Komin, Jr.      
 
Name: Robert Komin, Jr.
 
Title: Chief Financial Officer
 
 
 
 
 
SUNRUN INSTALLATION SERVICES INC.,  
a Delaware corporation
 
By:         /s/ Jeanna Steele      
 
Name: Jeanna Steele
 
Title: Secretary
 
 
 
 
GUARANTOR:
CLEAN ENERGY EXPERTS, LLC,  
a California limited liability company
 
By:         /s/ Lynn Jurich      
 
Name: Lynn Jurich
 
Title: President







[Signature Page to Amendment No. 6 – Credit Agreement]
 

--------------------------------------------------------------------------------






 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
 
as Administrative Agent and Lender
 
By:         /s/ Mikhail Faybusovich      
 
Name: Mikhail Faybusovich
 
Title: Authorized Signatory
 
By:         /s/ Michael Del Genio      
 
Name: Michael Del Genio
 
Title: Authorized Signatory













[Signature Page to Amendment No. 6 – Credit Agreement]

--------------------------------------------------------------------------------








 
MORGAN STANLEY SENIOR FUNDING, INC., 
as Lender
 
By:         /s/ Christopher Winthrop      
 
Name: Christopher Winthrop
 
Title: Authorized Signatory















[Signature Page to Amendment No. 6 – Credit Agreement]



--------------------------------------------------------------------------------






 
ROYAL BANK OF CANADA,
as Lender
 
By:         /s/ Frank Lambrinos     
 
Name: Frank Lambrinos
 
Title: Authorized Signatory









[Signature Page to Amendment No. 6 – Credit Agreement]

--------------------------------------------------------------------------------






 
KEYBANK NATIONAL ASSOCIATION,
as Lender
 
By:         /s/ Richard Gerling     
 
Name: Richard Gerling
 
Title: Senior Vice President









[Signature Page to Amendment No. 6 – Credit Agreement]

--------------------------------------------------------------------------------






 
NY GREEN BANK,
a division of the New York State Energy Research & Development Authority,
as Lender
 
By:         /s/ Alfred Griffin     
 
Name: Alfred Griffin
 
Title: President







[Signature Page to Amendment No. 6 – Credit Agreement]



--------------------------------------------------------------------------------






 
HOMESTREET BANK,
as Lender
 
By:         /s/ D.B. Westbrook       
 
Name: D.B. Westbrook
 
Title: Senior Vice President











[Signature Page to Amendment No. 6 – Credit Agreement]

